 



(LCC-LOGO) [w83882w8388203.gif]

      Exhibit 10.20



      To:   Vince Gwiazdowski   Date:   February 13, 2002   Subject:   Letter of
Understanding for International Employment

This letter confirms a mutual understanding of the terms and conditions applying
to your international employment between you (“the Employee”) and LCC
International, Inc. (“the Company”). Such employment may be subject to medical
clearances and is subject to securing a passport, foreign government clearance,
and your acceptance of the terms and conditions outlined in this letter. If the
terms are acceptable to you, please sign and return the attached copy of the
letter to Andrea Farrell of Human Resources.

Your point of origin for this assignment has been designated as McLean,
Virginia. Your host location has been designated as Australia.

The anticipated effective period for your international employment is from on or
about March 1, 2002 to March 1, 2005. It is anticipated that the assignment will
be for a period of approximately three years, depending on the project duration;
however, the actual duration of the assignment is dependent upon both the time
necessary for you to complete the required duties, as determined by LCC, and the
budget available to support these tasks. The length of the assignment may be
extended if mutually agreed upon by you and the Company, and may also be
shortened based upon the needs of the Company, at the Company’s sole discretion.
In any event, changes to assignment length must be confirmed in writing.

You will continue to be paid in the United States through your normal salary
account. US Social Security and other US benefit contributions will continue to
be deducted from your base salary.

The following is a description of the allowances provided to you in US Dollars
specific to the assignment:

      House Hunting   You and your spouse will be provided with economy airfare
to and from Australia to procure housing.   Moving Travel Costs   You and your
spouse will be provided with business class airfare for the actual move.  
Shipment of Household Goods   Shipment of your household goods will be paid for
by LCC in accordance with the International Assignment Policy. We anticipate the
relocation cost to be at or below $10,000.00.   Move-in Allowance   You will be
provided with one-month base pay: $17,500.00, as a move-in allowance. This
amount is subject to normal tax withholdings.   Housing Allowance   You will be
provided with a housing allowance of $4,041.46 per month.   Car Allowance   You
will be provided with a car allowance of $750.00 per month.   Trips Home   You
and your spouse will be provided one round trip, business class, to the U.S. per
year.   Return Shipment of Household Goods   At the completion of the
assignment, the Company will pay for the return shipment of household up to the
cost of the initial payment.

In addition to the allowances above, if necessary, a cash advance of up to
$40,000.00 will also be available to further ease your transition to this
assignment, to be repaid over a 1-year period through payroll deduction.

LCC will tax equalize you to ensure you continue to bear approximately the same
tax costs as would be incurred by a colleague assigned in McLean, VA. Excluded
from the tax equalization will be income generated from outside/personal

 



--------------------------------------------------------------------------------



 



(LCC-LOGO) [w83882w8388203.gif]

income. Outside personal income includes interest, dividends, capital gains and
losses, rental income and losses, self- employment income and losses, spouse’s
compensation, income and losses from pass through entities such as partnerships
and trusts, retirement or other non-LCC related income. Also excluded from tax
equalization is any compensation from the grant, exercise, or vest of stock
options. Itemized deductions used for tax equalization purposes will be your
actual or standard itemized deduction provided by the United States.

If your are terminated for reasons other than cause, in exchange for signing the
Company’s Employee Agreement and General Release, you will be paid 6 months of
your then current base salary as severance.



  For the purposes of this agreement, “Cause” is defined as (I) conviction of a
crime involving fraud, material dishonesty or theft against LCC or a felony
involving moral turpitude; (ii) willful compromise of trade secrets or other
proprietary information of LCC; (iii) willful breach in any material respect to
the terms of any non-solicitation, non-compete, or confidentiality agreement
between you an LCC; (iv) willful failure or refusal to perform material assigned
duties consistent with your title and responsibilities; or (v) engaging in gross
or willful misconduct that causes material harm to the business and operations
of LCC or a subsidiary, the continuation of which will continue to substantially
and materially harm the business and operations of LCC or a subsidiary in the
future.

LCC will pay for the cost of obtaining a work permit in the host country and any
associated legal fees.

The terms, conditions, allowances and other employment policies and procedures
of the Company for US Employees will apply to you and any dependents that will
reside with you overseas.

It is understood that, in accepting this assignment, you agree that you will not
engage in any employment or business enterprises that would in any way conflict
with your service with, and the interest of, the Company and that you will
refrain from local political activity and will not accept any bribes or gifts.

You agree that you may be reassigned at any time to any of the Company’s foreign
or US locations and that such reassignment will depend strictly upon the future
needs of the Company.

While it is anticipated that the terms of this Letter of Understanding will
continue throughout your international assignment, the Company reserves the
right to change any of the terms of this letter including, but not limited to,
the duration of your international assignment.

This agreement is made in the Commonwealth of Virginia, United States of
America, and shall be subject to the state and federal laws thereof. Each party
consents to exclusive jurisdiction and venue of the federal and/or state courts
of VA. In the event any provision of this letter shall be held invalid or
unenforceable by reason of law, such invalidity shall not affect or render
invalid or unenforceable any other provision of this letter.



      /s/  C. Thomas Faulders, III


--------------------------------------------------------------------------------

Chairman & CEO   February 13, 2002


--------------------------------------------------------------------------------

Date

 

I hereby agree and accept the international assignment outlined above.



      /s/  Vince Gwiazdowski


--------------------------------------------------------------------------------

Employee   February 20, 2002


--------------------------------------------------------------------------------

Date

This document is not considered executed without the signatures of ALL parties.
cc: employee file

 